Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant's arguments filed on 10/8/21  
Claims 11-15 are cancelled.  Claims 1-10 and 16-43 are pending.  Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are examined herein.
Applicant's arguments with respect to the cited art of Bhyrapuneni et al. is excepted under 35 U.S.C. 102(b)(2)(C) have been fully considered and found persuasive.  Therefore the 102 and 103 rejections of the last Office action are hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejection of the last Office action moot, therefore hereby withdrawn.
An updated search and consideration has been performed, the following new rejections will now apply.  Because the Applicant has not yet had an opportunity to respond to this rejection, this action is hereby made NON-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Codony-Soler et al. (US 2010/0120747 A1), in view of Nirogi et al. (Ramakrishna Nirogi et al., P3-451: SUVN-502: A potent and selective 5-HT6 antagonist, potential .
The instant claims are generally drawn to a composition of 35-200, 75-150, or 200-300 mg of 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole and 5, 10, or 23 mg of donepezil (related to claims 2-6, 31-39) as a composition comprising the combination and pharmaceutically acceptable excipients (related to claim 29), wherein the composition is for the treatment of a cognitive disorder selected from Alzheimer's disease, schizophrenia, Parkinson's disease, lewy body dementia, vascular dementia and frontotemporal dementia related to claims 7, 8, and 30).
Codony-Soler et al. discloses compositions of a combination of 5-HT6 receptor affinity compounds and cholinesterase inhibitors (see, for example, the title, the abstract, and the whole document) which are useful for the treatment of cognitive disorders such as Alzheimer’s disease (see, for example, [0002] and throughout the document).  Codony-Soler et al. further teaches that a preferred cholinesterase inhibitor is donepezil, and exemplifies it heavily in the tests of the cited combinations (see, for example, [0002], the Examples on pg. 74, the claims, and throughout), and that the combination of a 5-HT6 receptor affinity compound and the cholinesterase inhibitor 
The 5-HT6 receptor affinity compounds of Codony-Soler et al. include several phenylsulfonyl indoles (see, for example, the preferred embodiments on pp. 61-66, pg. 69, the claims, and throughout) which share a core with the instantly claimed compound.
Codony-Soler et al. does not specifically disclose the instant composition.
Nirogi et al. discloses that SUVN-502 was tested in phase I clinical trials and that the pharmacological, safety, metabolic, and pharmacokinetic profile suggests that it is a potent, selective, orally bioavailable, efficacious, and safe 5-HT6 receptor antagonist that holds promise for the treatment of Alzheimer’s disease and the hallmark symptomatologies of Alzheimer’s disease.  Nirogi et al. further teaches that phase II clinical development is planned; in other words SUVN-502 is considered to be a premier 5-HT6 receptor antagonist compound for the treatment of Alzheimer’s disease.
Nirogi et al. ‘330 discloses the treatment of cognitive deficits, such as Alzheimer’s disease (see, for example, claim 16, and the whole document), comprising the administration of 1-(2-bromobenzenesulfonyl)-5-methoxy-3-(4-methylpiperazin-1-ylmethyl)-1H-indole (i.e. the instant election; see, for example, claim 2), and further teaches that the compounds disclosed therein can be administered in any amount from 0.1-200 mg per dose, 1 to 4 times per day (see, for example, pg. 37 lines 30-33) which should be adjusted as needed and appropriate (see, for example, pg. 36 lines 22-26).
The donepezil insert discloses that donepezil is known and used for the treatment of Alzheimer’s disease (see throughout the document) and is commercially 
The PubChem database evidences that the instantly claimed compound is SUVN-502, and that this was published well before the instant filing date.
It would have been obvious to one of ordinary skill in the art to make and use the instant composition at the instantly claimed dosages.
One of ordinary skill would have been motivated to make and use the instantly claimed composition because the prior art discloses the use of 5-HT6 receptor affinity compounds and the cholinesterase inhibitor donepezil, and that the combination provides synergistic benefits, and the prior art also teaches that the SUVN-502 (i.e. the instantly claimed compound) was a superior 5-HT6 receptor affinity compound that was sufficiently promising to be carried through expensive clinical trials.  One of ordinary skill would have substituted the premier 5-HT6 receptor antagonist compound SUVN-502 for the compound of Codony-Soler et al., and would have done so with a reasonable expectation of success in making an improved composition for the treatment of cognitive deficits and Alzheimer’s disease.
One of ordinary skill in the art would have been motivated to use the instantly claimed amounts because the prior art teaches that the instant class of 5-HT6 receptor antagonists were known, and that they were known to need to be adjusted for use across a wide range of doses which encompass the instant doses, and that donepezil treatments for Alzheimer’s were already known to use the instantly claimed doses.  One of ordinary skill would have adjusted the doses of the elected 5-HT6 receptor antagonist 
Further, those of skill in the art understand that dosing needs to be adjusted, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
With respect to the limitations drawn to the treatment of cognitive disorders in a patient selected from Alzheimer's disease, schizophrenia, Parkinson's disease, lewy body dementia, vascular dementia and frontotemporal dementia; these limitations are given little patentable weight because they are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Response to Arguments
While the rejection of record is new, for the sake of compact prosecution, the Examiner will address them inasmuch as they might apply to the new rejection.
The Applicant argues “[the prior art] does not describe, nor even hint at, the chemical structure or formula of the 5-HT6 antagonists as claimed.
A mere mention of a company's nomenclature for a chemical without its chemical formula or structure is not enabling in a prior art reference. See Bayer CropScience LP v. Syngenta Limited, decision of the Patent Trial and Appeal Board, Patent No. 8,404,618, IPR2017-01332, Paper No. 10, Pages 9-10. (The PTAB denied a petition for inter partes review because the cited prior art reference only identified a claimed compound as "KIH-485" but did not identify the chemical structure or formula of KIH-485. Therefore, the "Petitioner did not show that a skilled artisan would have understood or recognized KIH-485 as the claimed herbicide prior to the filing date of the [patent in question]").”

Further, in the cited case the board appears to be arguing that the structure and the name were not published prior to the critical date, which is not the case here.  As evidenced herein, the structure of SUVN-502 was published prior to the instant filing date and prior to the cited art, therefore those of skill would have known chemical structure/formula of SUVN-502, that it was useful for the treatment of cognitive deficits and Alzheimer’s disease, and that it was the same as the compound of Nirogi et al. ‘330 and the instant claims.
The Applicant argues “The claimed 5-HT6 receptor antagonist m combination with an acetylcholinesterase inhibitor of the subject claims showed surprising and synergistic effect”
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant 
In the instant case, it is not clear that the argued synergy would have been unexpected as the prior art recognized that the combination of a 5-HT6 receptor compound and the cholinesterase inhibitor donepezil provided synergy when used in combination.  Further, the argued amounts are outside the instantly claimed ranges (e.g. several of the argued and exemplified amounts are significantly below the higher ranges claimed), and the scope of the claimed compounds far exceeds the showing of a single pair of active components, thus the limited showing is not commensurate in scope with the claims.
For the above stated reasons, said claims are properly rejected under 35 U.S.C.103(a).  Therefore, said rejections are adhered to.  

Conclusion
Claims 11-15 are cancelled.  Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627